Case 1:16-cv-02914-KAM-JO Document 172 Filed 12/04/18 Page 1 of 4 PageID #: 2606




     HO P | HEYGOOD, ORR & PEARSON
                     6363 N. State Highway 161, Suite 450, Irving, TX 75038

                         214.237.9001 | 877.446.9001 | 214.237.9002 F

                                         www.hop-law.com

                                         December 4, 2018

 VIA ECF
 Hon. James Orenstein
 United States District Court
 for the Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

        RE:     No. 16-CV-2914 (KM) (JO);
                China Power Equipment, Inc. et al. v. Yongsing Song, et al.

 Dear Judge Orenstein:

        Since our hearing yesterday, I have reviewed my communications with Mr. Cho, counsel
 for DeHeng, regarding Interrogatory 7. In this regard, Mr. Cho and I had an extensive conversation
 regarding Interrogatory 7 on November 8th. This conversation was followed up with email
 communication (attached).

         DeHeng did amend their response to Interrogatory 7 for the second time after November
 8th. However, this new response to Interrogatory 7 did not withdraw the objections to the
 interrogatory as requested by Plaintiff (given that the time to assert objections had already passed
 and the objections which had been timely raised had been overruled by the Court). In fact, this
 new response added an additional untimely objection. The undersigned did not confer further with
 Mr. Cho regarding Interrogatory 7 thereafter as it was felt any such communication would be futile.

         Despite the fact that Plaintiff did confer as represented yesterday by the undersigned,
 Plaintiff hereby withdraws its request for sanctions given that you have already ordered that
 DeHeng answer interrogatory 7 with the broader understanding of “a consent provided by you
 regarding the corporation’s reliance on your opinion of PRC law” to include any consents similar
 to the consents attached to Plaintiff’s letter motion.
Case 1:16-cv-02914-KAM-JO Document 172 Filed 12/04/18 Page 2 of 4 PageID #: 2607
 Hon. James Orenstein
 United States District Court
 December 4, 2018
 Page 2
 __________________


        Thank you very much for your efforts in presiding over this matter.

                                             Respectfully submitted,


                                             /s/ James Craig Orr, Jr.
                                             James Craig Orr, Jr.
                                             Attorneys for Plaintiffs


 cc: All Appearing Counsel of Record (via ECF)
       Case 1:16-cv-02914-KAM-JO Document 172 Filed 12/04/18 Page 3 of 4 PageID #: 2608




From:                              Jim Orr
Sent:                              Thursday, November 8, 2018 8:56 AM
To:                                dtcho100
Cc:                                Christopher Cessac
Subject:                           RE: China Power Litigation


Dean,

I don’t think they do ask for legal opinions. Also, your client did not raise this objection in response to the
interrogatories and thus it is waived. Next, the judge has overruled all objections and ordered your client to answer all
the interrogatories. Your client needs to immediately communicate their agreement by the end of the day tomorrow to
fully answer interrogatories 7, 8 and 14 by the end of next week. If I don’t receive this agreement by the end of the day
tomorrow, I will be forced to submit this to Judge Orenstein along with a motion for sanctions. I can virtually guarantee
that he will award sanctions.

As to Nu Yu deposition, if I don’t have dates for her deposition in NYC by Tuesday, then I will be noticing the deposition
for a date and place of my choosing.

Lastly, this is to confirm you agreed to let me know by Tuesday if your client will be producing the redacted documents
in unredacted form and whether your client will agree to produce the documents held back under claims of attorney
client privileged.

James Craig Orr, Jr.
Heygood, Orr & Pearson
6363 North State Highway 161, Suite 450
Irving, Texas 75038
214 237 9001
Toll free 877 446 9001
Fax 214 237 9002
jim@hop‐law.com
www.hop‐law.com


From: dtcho100 [mailto:dtcho100@gmail.com]
Sent: Wednesday, November 7, 2018 4:28 PM
To: Jim Orr <jim@hop‐law.com>
Subject: China Power Litigation

Jim:

     This will confirm that during our conversation today, I asked you to provide me with legal authority to
support your contention that DHLO is obligated to answer your interrogatories at issue when they seek legal
opinions, as opposed to factual information, when such legal opinions do not relate to any contentions of
DHLO.

       This will also confirm that we have agreed to the disclosure of documents which contain personal
confidential information, consisting of names, addresses and account numbers, subject to your agreement that

                                                             1
     Case 1:16-cv-02914-KAM-JO Document 172 Filed 12/04/18 Page 4 of 4 PageID #: 2609
such information is to be treated as confidential information under the Confidentiality Order and not to be
disclosed to third parties.

        We will also endeavor to get back to you by Wednesday concerning remaining issues raised by you
relating to the redaction log and privilege log.




                                                        2
